 


114 HRES 932 EH: Expressing the sense of the House of Representatives with respect to third-party charges on consumer telephone bills.
U.S. House of Representatives
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS
2d Session
H. RES. 932
In the House of Representatives, U. S.,

December 6, 2016

RESOLUTION
Expressing the sense of the House of Representatives with respect to third-party charges on consumer telephone bills.
 
 
Whereas telephone companies are required to permit third parties to bill for services on a consumer’s monthly telephone bill in certain circumstances;  Whereas “cramming” is the act of placing unauthorized charges on a wireline, wireless, or bundled services telephone bill of a consumer; 
Whereas the Federal Communications Commission estimates that cramming has harmed tens of millions of people in the United States; and  Whereas existing protections against cramming have not prevented harm to consumers: Now, therefore, be it 
 
That it is the sense of the House of Representatives that protections against cramming should be improved and consumers should be empowered to stop unwanted third-party charges on their telephone bills.   Karen L. Haas,Clerk. 